Name: Commission Regulation (EC) No 2315/95 of 29 September 1995 laying down detailed rules for the application of export refunds to certain sugars covered by the common organization of the market in sugar used in certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|31995R2315Commission Regulation (EC) No 2315/95 of 29 September 1995 laying down detailed rules for the application of export refunds to certain sugars covered by the common organization of the market in sugar used in certain products processed from fruit and vegetables Official Journal L 233 , 30/09/1995 P. 0070 - 0071COMMISSION REGULATION (EC) No 2315/95 of 29 September 1995 laying down detailed rules for the application of export refunds to certain sugars covered by the common organization of the market in sugar used in certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Articles 13 (8), 14 (5) and 14a (7) thereof,Whereas in accordance with Article 13 (4) of Regulation (EEC) No 426/86, an export licence is required before any refund can be granted;Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 2137/95 (4), lays down detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products;Whereas Commission Regulation (EEC) No 3846/87 (5), as last amended by Regulation (EC) No 1628/95 (6), establishes an agricultural product nomenclature for export refunds;Whereas Commission Regulation (EEC) No 3665/87 (7), as last amended by Regulation (EC) No 1384/95 (8), lays down common rules for the application of the system of export refunds on agricultural products; whereas those rules must be supplemented by specific rules on certain sugars covered by the common organization of the market in sugar used in certain products processed from fruit and vegetables;Whereas, pursuant to Article 13 (1) of Regulation (EEC) No 426/86, refunds must be fixed within the limits resulting from agreements concluded in accordance with Article 228 of the Treaty;Whereas, with this in mind, and to prevent distortion of competition, the system of export refunds for certain sugars covered by the common organization of the market in sugar used in certain products processed from fruit and vegetables should be brought into line with the system provided for in Commission Regulation (EC) No 1464/95 of 27 June 1995 on special detailed rules for the application of the system of import and export licences in the sugar sector (9), as last amended by Regulation (EC) No 2136/95 (10), and Commission Regulation (EC) No 2135/95 of 7 September 1995 laying down detailed rules of application for the grant of export refunds in the sugar sector (11);Whereas provision should be made for licences to have a longer duration of validity than that laid down for sugar in its unaltered state;Whereas, pursuant to Regulation (EEC) No 426/86, the Member States must check the accuracy of the declarations indicating the quantities of sugar used in production; whereas, in order to guarantee the smooth operation of the system, checks should be carried out on at least 5 % of declarations;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 An export refund may be granted in respect of white sugar and raw sugar falling within CN code 1701, isoglucose falling within CN codes 1702 40 10, 1702 60 10 and 1702 90 30 and beet syrup and cane syrup falling within CN code 1702 90 99 used in the products listed in Article 1 (1) (b) of Regulation (EEC) No 426/86.Article 2 1. Regulation (EC) Nos 1464/95 and 2135/95 shall apply to the products referred to in Article 1.However, for the purpose of applying this Regulation:(a) the words 'third month` in Article 6 (3) of Regulation (EC) No 1464/95 are hereby replaced by the words 'fourth month`;(b) Section 20 of the licence application and of the licence shall contain one of the following indications:- « AzÃ ºcar utilizado en uno o varios productos enumerados en la letra b) del apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 426/86 »,- »Sukker anvendt i et eller flere af de produkter, der er nÃ ¦vnt i artikel 1, stk. 1, litra b), i forordning (EÃF) nr. 426/86 «,- "Zucker, einem oder mehreren der in Artikel 1 Absatz 1 Buchstabe b) der Verordnung (EWG) Nr. 426/86 genannten Erzeugnissen zugesetzt",- «Ã Ã Ã ·Ã ¡Ã ±Ã § Ã °Ã ¯Ã µ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©Ã ¥Ã Ã ´Ã ¡Ã © Ã ³Ã ¥ Ã Ã ­Ã ¡ Ã  Ã °Ã ¥Ã ±Ã ©Ã ³Ã ³Ã ¼Ã ´Ã ¥Ã ±Ã ¡ Ã ´Ã ¹Ã ­ Ã °Ã ±Ã ¯Ã ºÃ ¼Ã ­Ã ´Ã ¹Ã ­ Ã °Ã ¯Ã µ Ã ¡Ã °Ã ¡Ã ±Ã ©Ã ¨Ã ¬Ã ¯Ã ½Ã ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯ Ã Ã ±Ã ¨Ã ±Ã ¯ 1 Ã °Ã ¡Ã ±Ã Ã £Ã ±Ã ¡Ã ¶Ã ¯Ã ² 1 Ã ³Ã ´Ã ¯Ã ©Ã ·Ã ¥Ã Ã ¯ Ã ¢) Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 426/86 »,- 'Sugar used in one or more products as listed in Article 1 (1) (b) of Regulation (EEC) No 426/86`,- « Sucre mis en oeuvre dans un ou plusieurs produits Ã ©numÃ ©rÃ ©s Ã l'article 1er paragraphe 1 point b) du rÃ ¨glement (CEE) n ° 426/86 »,- « Zucchero incorporato in uno o piÃ ¹ prodotti di cui all'articolo 1, paragrafo 1, lettera b) del regolamento (CEE) n. 426/86 »,- "Suiker, verwerkt in een of meer van de in artikel 1, lid 1, onder b), van Verordening (EEG) nr. 426/86 genoemde produkten",- « AÃ §Ã ºcar utilizado num ou mais produtos enumerados no n º 1, alÃ ­nea b), do artigo 1 º do Regulamento (CEE) n º 426/86 »,- "YhdessÃ ¤ tai useammassa asetuksen (ETY) N:o 426/86 1 artiklan 1 kohdan b alakohdassa luetellussa tuotteessa kÃ ¤ytetty sokeri",- "Socker som tillsÃ ¤tts i en eller flera av produkterna i artikel 1.1 b i fÃ ¶rordning (EEG) nr 426/86".2. The grant of a refund pursuant to this Regulation shall preclude a refund being granted pursuant to Commission Regulation (EC) No 1429/95 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars (12).Article 3 The competent authorities of the Member States shall check the accuracy of the declarations referred to in Article 14a (3) of Regulation (EEC) No 426/86 on a sample of at least 5 % selected on the basis of a risk analysis. Such checks shall be carried out on the stock records kept by the manufacturer.Article 4 This Regulation shall enter into force on 1 October 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 49, 27. 2. 1986, p. 1.(2) See page 69 of this Official Journal.(3) OJ No L 331, 2. 12. 1988, p. 1.(4) OJ No L 214, 8. 9. 1995, p. 21.(5) OJ No L 366, 24. 12. 1987, p. 1.(6) OJ No L 155, 6. 7. 1995, p. 9.(7) OJ No L 351, 14. 12. 1987, p. 1.(8) OJ No L 134, 20. 6. 1995, p. 14.(9) OJ No L 144, 28. 6. 1995, p. 14.(10) OJ No L 214, 8. 9. 1995, p. 19.(11) OJ No L 214, 8. 9. 1995, p. 16.(12) OJ No L 141, 24. 6. 1995, p. 28.